OFFICE ACTION

Introduction
1. For reissue applications filed before September 16, 2012, all references to 35 U.S.C.
251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.
Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

2. This Office Action addresses U.S. Application No. 16/402,088 (hereinafter also referred to as ‘088 or the instant application), filed May 2, 2019, which is a reissue application of U.S. Application Serial No. 13/908,178, filed June 3, 2013, now U.S. Pat. No. 9,641,933 (hereinafter also referred to as ‘178 or ‘933), issued on May 2, 2017, entitled “WIRED AND WIRELESS MICROPHONE ARRAYS”.  The latter application claims benefit to U.S. Provisional Application No. 61/690,019 filed on June 18, 2012.1

3. Based upon Applicant’s lack of any statement in accordance with MPEP 1418 and
after the Examiner’s independent review of ‘933 itself and its prosecution history, the Examiner
finds no current ongoing litigation involving ‘933, see the litigation search now of record.  Also
based upon the Examiner’s independent review of ‘933 itself and the prosecution history, the
Examiner cannot locate any other previous Reexaminations or supplemental examinations.

4. The ‘933 patent issued with claims 1-23 (hereinafter also referred to as the patent
claims). A preliminary amendment filed concurrently with the instant application on May 2, 2019 was entered and considered. The preliminary amendment added dependent claim 24 and independent claim 25.
The response of April 22, 2021 amended patent claims 1-17 and 19-23, amended previously added claims 24-25 and added new claims 26-40.  The response also amended the specification.  An assignee statement, new Figure and an updated ADS statement were also filed.
Most recently, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of November 26, 2021, including a  November 25, 2021 amendment, has been entered. The submission amended claims 1, 3-5, 6, 10-12, 14, 17, 20, 21, 22, 25, 26, 27, and 34-38 and cancelled claim 18. The submission also amended the specification and provided a new Figure.  A supplemental ADS statement was filed on November 24, 2021.
 
	5. As of the date of this Office Action, the status of the claims is:
Claims 1-17 and 19-40 are pending.
Claims 1-17 and 19-40 are examined.
Claims 1-17 and 19-40 are objected to and/or rejected as set forth infra.


Priority
6. Based upon a review of the instant application, the Examiner finds that Applicant claims benefit to U.S. Provisional Application No. 61/690,019 filed on June 18, 2012.  
See, however, the discussion below.

7. Because the effective filing date of at least one claim of the instant application is on or after March 16, 2013,2,3 the AIA  First Inventor to File (“AIA -FITF”) provisions apply.  See 35 U.S.C. 100. See also paragraph 1, supra, again.

Amendments
8. The amendment filed November 25, 2021 proposes amendments that do not comply with 37 CFR 1.173(b)(1) and (2), i.e. Making amendments in a reissue application, and (d)(1) and (2), i.e. Changes shown by markings. 
First, with regard to (b)(2) and (d)(2), previously added and now amended claim 27  should only show the text of the amended claim, i.e. no bracketing.  Also the parenthetical “New, Twice amended” should be --New, Amended--.  See MPEP 1453, V, D.  
Second, with regard to (b)(1) and (d)(1) and (2), the amendment to col. 9, lines 60-65 does not include the text of the entire paragraph, i.e. “For example, it can be a smoothed Hanning window:”, and does not show the changes appropriately marked, e.g. the bracketed matter in bold.4  This also applies to the paragraph at col. 12, lines 1-9, and the paragraph at col. 14, lines 52 et seq.  
The paragraph at col. 10, lines 1-7 also does not show all the changes appropriately marked.  This also applies to the amendments to the paragraphs at col. 9, line 36, col. 10, lines 1, 18, 53 and 58, col. 11, lines  1, 19, and 27, and col. 13, lines 42 and 59. 
Any further response failing to properly amended the application will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.1739 (c) will be issued.

ADS 
9.  The Supplemental Application Data Sheet (ADS) filed November 24, 2021 is objected to because: in the Domestic Benefit/National Stage Information section on page 3, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:
            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).
 
35 U.S.C. 251
10.  Claims 1-13, 21-22, 24-31 and 34-40 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:  
With regard to claim 1, lines 8-10, pages 41-42 of the response set forth col. 1, lines 42-52 and col. 9, lines 20-33 as support.  While col. 1, lines 42-52  discusses an acoustic separation of a specific wavelength at a specific frequency, i.e. “half an acoustic wavelength (6’ at 1KHz [a very low band])” with regard processing effectiveness of “the array processing” [that of the prior art], this is not the same wavelength or frequency/frequency band discussed at col. 9, lines 20-33.  Col. 9, lines 20-33 also make no mention of processing effectiveness (i.e. the effectiveness of “the joint processing of signals from a principal microphone, which is a microphone normally associated5 with the currently active speaker, with signals from a microphone not normally associated with or used in the prior art for the currently active speaker, which may herein be referred to in general as an incidental microphone. The incidental microphone is located remotely from said principal microphone by several acoustic wavelengths at a mid-band audio frequency”6) with regard to separating the microphones by “several acoustic wavelengths at a mid-band audio frequency”.  No other evidence is of record regarding “several acoustic wavelengths at a mid-band audio frequency” being necessary to avoid reducing the effectiveness of the “the joint signal processing” as discussed above, cf. “for other forms of joint processing of audio signals relevant signal processing” asserted by the response. This also applies to similar amendments to claim 25.  
With regard to claim 6, pages 44-45 of the response sets forth col.10, line 41-col. 13, line 21 as support. See also pages 51-53 of the response. Such portions of the specification describe 1) estimating a signal correlation matrix, determining the presence of speech or not, and in response to such determination, calculating the frequency responses of the audio output signals from either an updated or non-updated estimate respectively, 2) (a) when there are two microphones, estimating a noise spatial correlation matrix or when there are more then two microphones, estimating an inverse noise spatial correlation matrix respectively, and then (b) determining the lack of speech or not and in response to such determination, also calculating the frequency responses of the audio output signals from an updated or non-updated estimate respectively, and 3) dynamically jointly processing such frequency responses to derive the output signal.  Furthermore, see claim 6, lines 4-9, i.e. a [second] multiplicity of microphones arranged such that for each of said [first] multiplicity of speakers, at least one of the [second] multiplicity of microphones is a principal microphone associated with that speaker, the [second] multiplicity of microphones producing a corresponding number of audio output signals containing [different combinations] one or both of wanted speech and acoustic background noise that has not previously been measured or characterized”, lines 11-14, i.e. “a signal processor configured to dynamically process jointly an audio output signal from a principal microphone containing wanted speech along with one or more other audio output signals containing unwanted background noise in order to derive a derived ouput signal solely from the audio signals”, and and the second to last section, i.e. “dynamically jointly processing the frequency responses for each of the audio output signal from the principal microphone and one or more other said audio output signals to derive an output signal…” (Italics and bold added.)  Therefore, claim 6 while describing jointly processing audio signals including at a minimum speech only or noise only according to 1) to calculate the frequency response used to derive the claimed ouput signal, it does not also jointly processing such audio signals according to 2)(a) and 2)(b) to derive such output signal as described.7 
See the above discussion of claim 6 with regard to similar language of claim 10 and the response at page 46.

  Disclosure Objections
11.  The amendment filed November 25, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to col. 5, line 36-col. 6, line 21, i.e. lines 4-6 thereof  (“and a signal…system”).
Applicant is required to cancel the new matter in the reply to this Office Action.
As support the response provides:
Those of skill in the art well understand that in, e.g., an aircraft cockpit with integrated pressel switches and headphone jacks for connection of headsets, a radio/intercom unit is among the equipment installed in the dashboard. In addition to providing a user interface (e.g., for the selection of frequencies and the like) a modern radio/intercom unit will include the signal processing unit described above. Accordingly, no new matter is added by the replacement drawing figure or the amendments to col. 5, line 35- col. 6, line 21.

However, no evidence of record is identified to collaborate such mere conclusion.  


12.  The disclosure is objected to because of the following informalities: equations 38 and 39 in col. 15 are incomplete, i.e. do not show the replacement for the multiplication sign. Compare to equation 41.  
Appropriate correction is required.

 Drawings
13.  The drawings were received on November 25, 2021.  These drawings are not accepted.  See paragraph 11.

14.  The drawings are objected to under 37 CFR 1.83(a) and 1.84.  
The drawings must show every feature of the invention specified in the claims must be shown or the feature(s) canceled from the claim(s).  Therefore a press-to-talk communication system including pressel switches as claimed in claim 20 still must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See paragraph 11  above.

Claim Objections
15. Claims 1-13, 17, 19, 21-22, 24-31, and 36 are objected to because of the following informalities: In claim 1, line 21, change “at least one of said additional sets” to --at least one additional set--.  In claim 4, line 6, “signal”, should be --signals--.  In claim 27, line 4, after noise, --components -- should be inserted.  In line 5, “signal” should be --components--. In claim 6, line 13 and second to last line, after “audio”, --output-- should be inserted. In claim 7, line 1, after “output”, --signal-- should be inserted.  With regard to claim 10, line 20, “microphone” should be --microphones--.  In claim 17, third and fourth lines from the bottom, “Green’s function and” should be deleted  as being redundant, see prior four lines.  In claim 19, line 2 is missing words, i.e. after “prior to”, --the converting using-- should be inserted.  With regard to claim 36, see the discussion of similar language of claim 4.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art See MPEP §2111.  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  
The ‘088 specification is not considered to provide any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision. 

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation is not modified by functional language, i.e. element (B).  Such claim limitation is: “wireless means”  in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.  Claims 1-9, 20-21, 24-31, and 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claim 1 recites “jointly process” on line 15.  Is this “joint process” the same as the “joint processing” now claimed on line 10?
This also applies to similar language of claim 25.
Claim 3 recites the limitation “additional audio signals ” in line 6.  Is this the same as “additional audio signals” on lines 2 and 4-5?   
This also applies to similar language of claim 35, line 5.   
Claim 4 recites the limitation “additional audio signals ” in lines 4-5.  Is this the same as “additional audio signals” on lines 2 and 6-7.
In claim 5, is the combined spectral domain signal on lines 5 and 6 of this claim and the combined set of spectral components on lines 24-25 and 27-28 of claim 1 one and the same?  This also applies to similar language of claim 37.
 Claim 20 recites jointly processing audio signals from a terminal and at least one other  terminal on lines 9-11.  Are these jointly processed audio signals the same as the continuously received audio signals from each terminal claimed on line 6?  Speech and background noise are recited on lines 2 and 12-13. Are active speech/speech of currently active speaker and background noise the same as the audio signals on line 6 and 9-11?
 In claim 26, are the “at least one microphone element” on lines 2 and 4 and said principal microphone” and “said at least one incidental microphone” on lines 1 and lines 2-3, respectively, one and the same?  This also applies to similar language in claim 34.  
Lines 6 et seq of claim 6 are still unclear.  Claim 6, lines 4-6 recite “a multiplicity of microphones…, at least one of the multiplicity of microphones is a principal microphone”.  Claim 6, lines 6-7 recite “the multiplicity of microphones producing a corresponding number of audio output signals”.  Claim 6, lines 10-12  goes on “a signal processor configured to dynamically process jointly an audio output signal from a principal microphone … along with one or more other said audio output signals” (bold added.)  Then claim 6, lines 12-17 set forth “in order to derive a derived output signal solely from the audio signals and without reference to noise profiles or filters constructed in advance, in which a ratio of a speech signal from a principal microphone to unwanted background noise is greater than a corresponding ratio for any one of said audio output signals alone” (underlining added).  It is unclear what “the audio signals” and “any one of said audio signals” on lines 12-17 refer to, i.e. “an audio output signal from a principal microphone … along with one or more other said audio output signal” on lines 10-12? The “corresponding number of audio output signals” on lines 6-7? 
Claim 6, lines 6-9 recite a multiplicity of microphones producing a corresponding number of audio output signals containing one or both of “wanted speech” and “acoustic background noise” that has not previously been measured or characterized.  The terminology “one or both” includes not only wanted speech with background noise but also wanted speech alone or background noise alone. See again 10-17 go on “a signal processor configured to dynamically process jointly an audio output signal from a principal microphone containing wanted speech along with one or more other said audio output signals containing unwanted background noise in order to derive a derived output signal … in which a ratio of a speech signal from a principal microphone to unwanted background noise is greater than a corresponding ratio for any one of said audio output signals alone”.  It is unclear whether  “a speech signal from a principal microphone” and a speech signal of “any one of said audio output signals alone”, i.e. “a corresponding ratio”, of lines 14-17 are “wanted speech” on lines 8 and 11.  Similarly, it is unclear whether “wanted speech” of the principal microphone and “unwanted background noise” of one or more other said audio output signal of lines 11-12 are the “noise” and “speech”, i.e. “noise with speech present”, “noise without speech present” and “speech”, of  lines 21-28. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


17.  Claims 1-13, 21-22, 24-31 and 34-40  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
See the discussion in paragraph 10 above.


Prior Art Rejections8


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.  Claims 14-16, 23 and 32-33 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hannosh et al (US 2013/0010657, hereinafter also referred to as ‘657).

Claim 14
See ‘657 in its entirety.
A method for improving [the] a signal to noise ratio of an audio signal received from a microphone associated with a principal active speaker, comprising the steps of:
 
 See ‘657 at, e.g., Figs, and abstract and paragraph 6 and ensuing discussion. 

providing a plurality of microphones;
See ‘657 at, e.g., Figs. and paragraphs 16 and 30, e.g., the microphones 112-118 and 304-308.
associating at least one microphone of the plurality of microphones with each of a number of potential speakers; 
determining [the] a microphone of the plurality of microphones that is normally associated with the principal active speaker from among the number of potential speakers;
activating or maintaining in an active state at least one other microphone of the plurality of microphones that is normally associated with a speaker from among the number of potential speakers other than the principal active speaker; and

See ‘657 at, e.g., paragraphs 7-9 and 17-18, claim 31 and ensuing discussion.
jointly processing, without performing beamforming, in a signal processor [the] audio signals received from the microphone of the plurality of microphones that is normally associated with the principal active speaker and said at least one other microphone of the plurality of microphones in order to derive a processed signal in which [the] a ratio of [the] a wanted speech signal from the principal active speaker to background noise is greater than from any one microphone of the plurality of microphones alone.

See ‘657 at, e.g., Fig. 2 and paragraphs 18-19 and Figure 3, and paragraph 30, e.g., the audio signal audio signal from the open microphone with activatable by the PTT switch, e.g., 118, is processed with signals from at least one other activatable microphone, e.g., 112-116 or 304-308 by a signal processor, e.g. base station DSP and/or summing amplifier 302, in order to derive a processed signal, e.g. the signal coming from the base station to the headset of the open microphone, in which a ratio of wanted speech from the principal open speaker/microphone to background noise is greater, i.e. due to noise suppression processing, than from any one microphone of the plurality of microphones alone, i.e. the ratio from any one of the plurality of microphones alone, i.e. the ratio the signals from the microphones prior to processing.
Claim 15 
The method of claim 14 in which the step of determining the microphone of the plurality of microphones that is associated with the principal active speaker is based on [the]  a state of a press-to-talk switch associated with the microphone.

See ‘657 at, e.g., paragraphs 7-9, 17-18 and claim 31.
Claim 16
The method of claim 14 in which the step of determining the microphone of the plurality of microphones that is associated with the principal active speaker is based on an indication from a Voice Activity Detector associated with the microphone.

See ‘657 at, e.g., paragraph 18.
Claim 23
The method of claim 14 wherein jointly processing the audio signals received from the microphone associated with the principal active speaker and said at least one other microphone comprises 
jointly processing the audio signals under [the] a constraint that [the] a spectrum of the wanted speech signal from the principal active speaker is substantially unchanged.

See ‘657 at, e.g., paragraph 19, e.g. application specific parameterization to eliminate the echo.
Claim 32
The method of claim [17] 14 wherein [calculating a frequency response for each audio signal from the calculated Green’s function and the updated inverse noise correlation matrix comprises calculating the frequency response] jointly processing audio signals received from the microphone associated with the principal active speaker and said at least one other microphone comprises
jointly processing the audio signals subject to a nonlinear equality constraint that represents a predetermined degree of degradation of the wanted speech signal.

See ‘657 at, e.g., paragraph 19, e.g. application specific parameterization to attenuate the line echo.

Claim 33
The method of claim [17] 14 wherein [calculating an output signal in the frequency domain from the calculated Green's function and frequency responses comprises calculating the output signal by minimizing] jointly processing audio signals received from the microphone associated with the principal active speaker and said at least one other microphone comprises 
jointly processing the audio signals to minimize the background noise under a nonlinear equality constraint leaving the characteristics of the wanted speech signal nominally undisturbed or having a predetermined amplitude and phase distortion representing a degree of degradation of the wanted speech signal [level of distortion].

See discussion of claim 23.

Response to Arguments
The remarks on pages 38-58 have been considered in their entirety.
The remarks with regard to the amendments to the drawings on page 33 of the response have been considered.   See paragraphs 11 and 13-14 above.
The remarks regarding the amendments to the specification on pages 38-40 have been considered.  See paragraph 8 above with regard to the specification amendments.  The objection with regard to antecedent basis for the “corresponding spectral components” is not maintained. However, it is noted with regard to page 39, lines 5-8, the ‘088 specification is not considered to provide any such lexicographic definition related to “corresponding spectral components” with any reasonable clarity, deliberateness and precision.  The claim language also does not recite the components from the two sets are “in the same narrow band frequency range and correspond to audio samples in the same time domain frame.”  
The remarks regarding the claim amendments on pages 41-57 and the 35 USC 112  and 35 USC 251 rejections have been considered.  See paragraphs 10 and 16-17 above with regard to the issues remaining as well as issues raised by the most recent response.
The remarks regarding the ADS on page 47 has been noted.  See paragraph 9 above.     

The remarks with regard to the prior art rejections on 47-56 have been considered.  The rejections addressed have not been maintained.  It is however noted that, contrary to the arguments, claims 1 and 25 do not require “different devices” with microphones or “multiple devices” with microphones which devices are used together.

Claimed Subject Matter
As best understood9, claims 1 and 25 recite a system for dynamically improving a ratio of a wanted speech signal from a principal speaker to random background noise that is not known or characterized a priori, comprising a principal microphone configured to be worn by said principal speaker and configured to produce a principal audio signal containing a sampling of wanted speech plus unwanted background noise that has not previously been measured or charact	erized; at least one incidental microphone, each said at least one incidental microphone configured to produce a respective incidental audio signal containing a sampling of at least said unwanted background noise that has not previously been measured or characterized and being located remotely from said principal microphone by several acoustic wavelengths at a mid-band audio frequency10 to provide sufficient acoustic separation to not degrade the effectiveness of joint processing11 which is not taught by the prior art.
As best understood12, claim 20 claims a signal processor operative to continuously receive a state of a pressel switch of each terminal of at least two communication terminals of a Press-To-Talk (PTT) communication system, wherein the pressel switch is activatable by an operator of the terminal to indicate change from an active non-speech state of an operator to a currently active speech state of the operator, continuously receive an audio signal from each terminal regardless of the state of the pressel switch wherein the continuous signal including at least one of currently active speech and background noise; determine, from the states of all pressel switches, a currently active speaker; and jointly process audio signals from a terminal, of the at least two communication terminals, used by the currently active speaker and at least one other terminal of the at least two communication terminals as claimed which is not taught by the prior art.
As best understood13, claim 6 and claim 10 recite a signal processor on lines 10 et seq and 13 et seq respectively that is not taught by the prior art.  

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,641,933 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karin Reichle/
Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 234 days.
        2 As per MPEP 2159.02, in part:
        If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102  and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
        3 Continuing MPEP 2159.02 sets forth: As 35 U.S.C. 132(a)  prohibits the introduction of new matter into the disclosure, an application may not contain a claim to a claimed invention that does not have support under 35 U.S.C. 112(a) in the application (that is directed to new matter). Thus, an application cannot “contain” a claim to a claimed invention that is directed to new matter for purposes of determining whether the application ever contained a claim to a claimed invention having an effective filing date on or after March 16, 2013. Amendments that are believed to contain new matter should be treated as follows: (1) a new drawing should not be entered if the examiner discovers that the drawing contains new matter (MPEP § 608.02, subsection II.); and (2) amendments to the written description or claims involving new matter are ordinarily entered, but the new matter is required to be canceled from the written description and the claims directed to the new matter are rejected under 35 U.S.C. 112(a)  (MPEP § 608.04). This process for treating amendments containing new matter is purely an administrative process for handling an amendment seeking to introduce new matter into the disclosure of the invention in violation of 35 U.S.C. 132(a), and for resolving disputes between the applicant and an examiner as to whether a new drawing or amendment to the written description or claims would actually introduce new matter into the disclosure of the invention. Therefore, an amendment (other than a preliminary amendment filed on the same day as such application) seeking to add a claim to a claimed invention that is directed to new matter in an application filed on or after March 16, 2013, that, as originally filed, discloses and claims only subject matter also disclosed in an earlier application filed before March 16, 2013 to which the application filed on or after March 16, 2013, is entitled to priority or benefit under 35 U.S.C. 119, 120, 121, or 365, would not change the application from a pre-AIA  application into an AIA  application. See also paragraphs 8, 11, 14 and 18 of the 10/30/2020 Office Action.
        4 See MPEP 1453, V., E.
        5 See col. 6, lines 27-31 of the specification regarding the terminology “normally associated”.  However also see Claim Interpretation section below..
        6 Note paragraph 16 below also with regard to this added limitation, i.e. “joint processing” on line 10.
        7 It is noted that the discussed portion of claim 6 was added on 4/21/16 and the remarks accompanying such set forth “Support for these amendments is found throughout the equations in the specification as filed, and in claim 17.”  Claim 17 had been previously added on August 20, 2015 and the remarks accompanying such set forth New dependent claims 17-19 are added, reciting technical details of the joint processing recited in claim 14. Support for these claims is found in the specification as filed, at 0048 -0114.” 
        8 See, e.g. paragraphs 7, 10 and 17bg above.
        9 See paragraphs 10, 16 and 17.
        10 Audio frequency is considered from about 20 to 20 kHz, i.e. a mid-band frequency would be a frequency in the middle of the band, i.e. about 6.6 kHz to 13.4kHz  .
        11 I.e. Referring to dynamically jointly processing by a signal processor of said principal and at least one said incidental audio signal, without reference to noise profiles or filters constructed in advance as claimed on lines 15 et seq of claim 1 and similar language of claim 25.
        12 See paragraph 16.
        13 See footnote 9.